By the Court,^
Beatty, C. J.:
This case was submitted by stipulation upon briefs to be filed. The time within which the appellant was to file his brief has long since elapsed, and he has failed to present anything in support of his appeal. The respondent now moves that the judgment be affirmed, and suggesting that the appeal was taken merely for delay, asks that he be awarded damages at the rate of two per cent, a month on the amount of his judgment, for the time execution has been stayed by the appeal in accordance with the rule announced in Wheeler v. Floral M. & M. Co., 10 Nev. 200.
"We think the motion should be granted. No error is *52assigned in support of the appeal from the judgment. The appeal from the order denying a new trial is without any pretense of merit. The only ground of the motion was insufficiency of the evidence to warrant the verdict, but the statement clearly shows that if the evidence of the plaintiff was true the verdict was correct. On a direct conflict of evidence the finding of the jury and the decision of the court was for the plaintiff, and there is nothing upon which it can be pretended the judgment or order appealed from could be reversed. It is manifest that the appeal was taken for delay merely, and it has had the effect of staying execution for a period of six months.
The judgment is affirmed with twelve per cent, damages in addition to costs and accruing interest: